Title: Cotton Tufts to Abigail Adams, 2 January 1787
From: Tufts, Cotton
To: Adams, Abigail


     
      My Dear Cousn
      Weymouth Jany. 2d. 1787
     
     By Capt. Folger who arrived here last Saturday, I recd. Your obliging Letter of the 10th. of Octobr. last, a Bill of the Books sent for Revd. mr Cutler, and your kind Present for which I return You my Thanks. The Bill for Papers procured by Mr. Adams at the Request Lt Govr. Cushing, which you refer to, has not been paid to me; not a Syllable has been said by him upon the Subject, nor have I mentioned it to him, supposing that an order on the Treasury, would be all the Pay (except in Discharge of that, an Order on some Collector of back Taxes). However it may be best (at least) to Hint the Matter to him, especially if there should be any opening for getting the Money—and you will also on your part furnish me with the Date of the Time when the Money was advanced &C. En passant—Ill give you a Hint which may not be unprofitable. Moneys advanced in Europe are not suddenly repaid here.
     In a late Settlement with Mrs. Cranch, for purchases for your Children, Allowance was made for their Board during the Vacations and for washing. This I conceived would be agreable to you and am happy to find that I was not mistaken. The embarrassed state of Our Affairs, Mr Cranch has severely felt. The greater part of his Time for several Years past has been spent in Attendance in the Genl Court and Committees, for which he has not been able to obtain but a very small part of his Pay, I suppose not much more than sufficient to defray his Expences at Boston (this has been the Case with the Members of Court in general for 15 or 18 Months past and for several Sessions they have not recd. any Money), that I feel not a little anxious for him. £300 or £400 is now due to him and he cannot realize above one third of it in money if necessitated to raise it.
     My Acctt. to the 14th. of Augt. last was forwarded by Capt  but conclude you had not recd. it as You make no mention of it in your Letter. At that Time the Ballance in your Favour was £28.11.7. My Expenditures since have exceeded that Ballance between £80 and 90£. Belchers Place is bargained for @ £70. Verchilds also will probably in a few Days be agreed for. I have drawn on mr. Adams in favr. of mr Elworthy for £130.7.1 and must shortly draw for a further Sum, if these Bargains should be compleated. Although Belchers Place is not in my Opinion worth that Sum, yet I think mr Adams had better give Ten or even Twenty Pounds extraordinary, than to have the Place continue in its present State. Verchilds Place has a very considerable Quantity of Wood on it and in that respect must be valuable although the Pasture is of an indifferent Quality. It has been a Doubt with me whether your Interest would be promoted by making purchases of Land. It is very certain it would be much more so by vesting the same money in public securities, could we be assured of any Stability in our public Funds. They are so fluctuating and the public Faith so much sported with, that I have been tempted several Times to vest those of Mr. Adams in Eastern Lands. For the Interest on his Loan Office Certificates, Indents have been paid, Part of these I have negociated for Pierces final Settlements, and with these I propose to buy a Ticket in the Land Lottery which youll see an Acctt. of in Adams & Nourses Paper. The Committee for selling Eastern Lands dispose of the Land also at private Sale in Town Ships or smaller Lots from 3/ to 9/ payable in public Securities. If the Securities should depreciate much more, perhaps it may be best, to vest them in these Lands. At present consolidated notes are sold from 4/ to 5/ pr. £ in Specie. Loan office (Appletons) notes from 3 to 4/ Pierces final Settlements from 2/4 to 2/6.
     Newhall has quitted your House, given his Note for almost 1 Quarters Rent; no money is the Cry. It is now let to Adams & Nourse, Printer, at the yearly Rent of £44. being the most that could be obtained.
     
     Mr. T——r has not yet closed his Acctt. such assurances were given as supported my Patience and made me hope soon to see a Period to repeated and fruitless Journies. I have been disappointed, but will suppress my Feelings and having already had as much Success as any that have had Business to do with Him, will persevere till the whole is accomplished.
     The unguarded Conversation of S. T. which gave Ld. Gordon an opportunity to display his meddling Genius, gave much Uneasiness to the Friends of S. T more especially to his Father who was then in a languishing State, brought on by an Hemorrhage from his Lungs. As all the Letters which passed between Ld. Gn. and the Minister, between Ld Gn. and S. T. as well as the Denial of the Matter alledged, were published in several of our Papers, perhaps it will be unnecessary to insert any Thing further in the Papers on the Subject.
     Billy Cranch this moment came in and handed me a Letter from Medford which informs me that my Dear Friend and Brother Simon Tufts Esq. departed this Life on last Lords Day. Oh how many of my dear Connections, within a few Years past have entered the gloomy Mansions of the Dead, whose Society and Friendship smoothed the rugged Paths of Life and afforded a constant Source of Comfort and Delight! And where is the Loss of tried Friends to be repaired? and is not the forming of new Connections, like forming a new Existence? But I forbear. All is well. Tis mine to fill up the remaining Span of Life with Propriety, the Scene will soon close. Eer long we shall mix with our kindred Spirits and partake of their Felicity. Oh happy Day, for this may We watch, pray look and long, till we recieve their Welcome.
     
      Be pleased to remember me to Mr and Mrs Smith and accept of my sincerest Wishes for your present and future Felicity. And Am Your Affectionate Friend & Kinsman
      Cotton Tufts
     
    